Citation Nr: 0029738	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for ear pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1984 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Regarding the issue of entitlement to service connection for 
a psychiatric disorder, the veteran's service medical records 
reveal that he was clinically evaluated as normal for 
psychiatric purposes upon entrance examination in October 
1983.  The remainder of the veteran's service medical records 
are silent for any indication of complaints of, or treatment 
for, a psychiatric disability.  The veteran's separation 
examination in December 1987 reveals that he was clinically 
evaluated as normal for psychiatric purposes.  

A May 1996 document, entitled Certification Review Record, 
reveals that the veteran was present for a hearing which 
determined that he was gravely disabled as a result of his 
mental disorder.  The veteran submitted the record and 
indicated that the record was from the Brentwood VA Medical 
Facility.  A similar record dated in October 1997 shows that 
the veteran waived the right to be present at a hearing held 
for him, possibly at the Brentwood VA Medical Facility.  
Therein, the Hearing Referee determined that there was 
probable cause to believe that the veteran was gravely 
disabled as a result of a mental disorder. 

September 1997 medical records from the Kedren Community 
Mental Health Center show that the veteran had his first 
admission there after physically assaulting his brother.  The 
veteran reported that he heard voices that told him to kill 
his brother.  The impression was acute exacerbation of 
chronic psychosis.  During his evaluation at Kedren, the 
veteran reported a history of being treated at VA in 1996.  

In a handwritten notation, the claims file reveals that the 
veteran was treated at the VA Medical Center in West Los 
Angeles until November 1996; however the corresponding 
treatment records are not included in the record.  The RO 
should obtain all VA treatment records associated with the 
veteran's claim for a psychiatric disorder.

In addition to getting outstanding treatment records, further 
VA psychological evaluation may assist the veteran in 
establishment to entitlement.  That is because, recently 
enacted and pending legislation provides that VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a); HR 4864, Veterans Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103). 

Regarding the issue of entitlement to service connection for 
ear pain, the following is noted.  In a May 1994 rating 
decision, the RO granted the veteran service connection for 
left ear hearing loss, and service connection for tinnitus.  
A zero, or noncompensable rating was assigned to each 
disability.  In a January 1999 VA Form 21-526, Application 
for Compensation or Pension, the veteran claimed entitlement 
to pain in the ears.  In a May 1999 rating decision, the RO 
denied entitlement to pain in the ears.  In a June 1999 
notice of disagreement, the veteran disagreed with the 
decision to deny benefits for pain in the ears.  In July 
1999, the veteran perfected his appeal by submitting a 
substantive appeal on VA Form 9.  

In August 1999, the veteran had a personal hearing before the 
RO.  It was at that time that the RO Hearing Officer decided 
that the veteran's claim for ear pain was really a claim for 
an increased rating for tinnitus (Hearing Transcript, page 
9).  In a subsequent September 1999 decision, the hearing 
officer granted the veteran a compensable, 10 percent, rating 
for his already service connected tinnitus disability.  In 
December 1999, the veteran's representative included the 
issues of entitlement to an increased rating for tinnitus and 
hearing loss as part of the issues on this appeal.  However, 
neither of these issues is before the Board at this time 
because the Board lacks jurisdiction to review those claims.  

Rather, the Board still has jurisdiction over the claim for 
entitlement to service connection for ear pain; as that claim 
was perfected by the veteran prior to his August 1999 
personal hearing.  Based upon the dialogue that transpired 
between the veteran, his representative, and the Hearing 
Office at the August 1999 personal hearing, it is not clear 
whether the veteran actually withdrew his claim for 
entitlement to service connection for ear pain.  The Board 
needs clarification on this matter prior to rendering a 
disposition on the merits of the claim.  See 38 C.F.R. 
§ 20.204 (1999) (a substantive appeal may be withdrawn in 
writing at any time before the Board of Veterans' Appeals 
promulgates a decision).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since service separation in 
January 1988.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.  In 
particular, the RO should obtain medical 
records for the veteran from the West Los 
Angeles and Brentwood VA Medical Centers, 
if they exist.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination. 

3.  The RO should get written 
clarification from the veteran as to 
whether he withdrew his claim for 
entitlement to service connection for ear 
pain when the Hearing Officer assigned 
him an increased rating for tinnitus.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


